DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (Species II), there being no allowable generic or linking claim. Election was made without traverse in the reply filed 11/30/2020. There was a typographical error in the previous Restriction dated 10/02/2020.  Species I is Fig.1-6, and Species II is Fig.7-11.  In the response filed 10/02/2020, Applicant elected Species I and claims 1-6, because this election still applicable on the corrected Species I listing (i.e Species I = Claim 1-6, Species II = Claims 1-5, 7), and the application will be examined as such (Claims 1-6 will be examined, with the consideration that Claims 1-5 are now considered generic).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


s 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding claim 5, Applicant discloses that the rotation of the handle portion is capable of moving the eccentric shaft of the key cylinder, however it is unclear how this is possible. What is connecting the handle to the eccentric shaft? One of ordinary skill in the art cannot make or use the full scope of the claimed invention without undue experimentation – how will the shaft move with the handle if it still must be engaged to the striker? Does the shaft extend, does it move forward with the handle and cylinder? It is unclear how the shaft remains connected to the striker to be able to move the striker when the handle moves. Although Applicant attempts to show this in fig.5-6, it is not clear and Applicant does not provide any further details in the disclosure. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. US 5263346 (hereinafter referred to as Sato) and further in view of Eschweiler et al. US 6708537 (hereinafter referred to as Eschweiler).
 
Regarding claim 1, Sato teaches a latch assembly for closing a door of a glovebox compartment, (abstract) comprising: 
a key cylinder (3) having an eccentric shaft (3a);
a striker (7) connected to the key cylinder to form a scotch-yoke connection (via 8), so that a rotation of the key cylinder is transformed to a linear movement of the striker (see movement from fig.4 to fig.8); and 
a first latching member (5) adapted to lock the door (abstract), having an operation portion (5a) to engage or disengage from the striker;
wherein the key cylinder rotates to switch between an unlocked state (fig.4,5,7) in which the striker engages the operation portion and a locked state (fig.6,8,9) in which the striker is disengaged (from previously engaged position) from the operation portion. (Sato, fig.1-8)

Sato does not teach a pair of latching members therefore, Sato does not teach a second latching member connected to the first latching member to simultaneously move with the first latching member.
Eschweiler teaches a latch assembly for closing a door of a compartment, comprising a key cylinder (lock cylinder, not labeled includes 36,38), a striker (78) , a pair of latching members (shown in embodiment fig. 8 – pair of 108) adapted to lock the door and including a first latching member (right 108, fig.8) having an operation portion (104) to engage or disengage from the striker, and a second latching member (left 108, fig.8) connected to the first latching member to simultaneously move with the first latching member;

wherein the key cylinder is rotatably disposed in the handle portion so that when the key cylinder is in the unlocked state and the handle portion is rotated, the striker conveys a rotation of the handle portion to the first latching member to move the first latching member, and the second latching member moves simultaneously with the first latching member through the connecting member to unlock the door. (col.4 lines 45-65)

It would have been obvious to one of ordinary skill at the time the invention was effectively filed to provide the device of Sato with a second latching member connected to the first latching member to simultaneously move with the first latching member, with the connecting member connecting the first latching member to the second latching member so that the second latching member moves simultaneously with the first latching member as taught by Eschweiler, in order to create a 2-point latch assembly (i.e. a multi-point locking system) in order to provide a more secure lock of the compartment (Eschweiler, col.4 lines 30-32).

Regarding claim 2, Sato in view of Eschweiler further teaches the latch assembly according to claim 1, wherein the striker includes an opening (Sato 8) to receive the eccentric shaft of the key cylinder so that when the key cylinder is rotated, the eccentric shaft of the key cylinder connected to the striker through the opening moves the striker to engage or disengage the first latching member (Eschweiler). (Sato fig.1-8, Eschweiler fig.8)



Regarding claim 4, Sato in view of Eschweiler further teaches the latch assembly according to claim 3, further comprising: 
a handle portion (Sato, 1,4) arranged with the key cylinder and the striker, and adapted to rotatably attach to the door, and 
a connecting member (Eschweiler 52) connecting the first latching member to the second latching member so that the second latching member moves simultaneously with the first latching member and 
wherein the key cylinder is rotatably disposed (Sato fig.2) in the handle portion so that when the key cylinder is in the unlocked state and the handle portion is rotated, the striker conveys a rotation of the handle portion to the first latching member to move the first latching member, and the second latching member moves simultaneously with the first latching member through the connecting member to unlock the door (Eschweiler, col.4 lines 45-65)


Allowable Subject Matter
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
  Regarding claim 5, although there are handles with cylinders wherein the cylinder moves with the handle (which is required to meet limitations of claim 5 – however not disclosed by Applicant – these are examples of relevant/similar prior art) – such as Zenner US 6547290 and Antonucci US 5927772, these references do not teach the claim 1 limitation, specifically, the striker being linearly movable and have a scotch-yoke connection with the eccentric shaft of the cylinder. Furthermore, these references also do not teach the claim 5 limitation that when the handle portion is rotated, the eccentric shaft of the key cylinder moves the striker along with the rotation of the handle portion. Rather, it is just the handle that moves the striker (as in Sato and Antonucci). Zenner provides no detail of an eccentric shaft on the key cylinder (28). Braun et al. US 4951486 is not applicable as prior art either because Braun does not teach the key cylinder with an eccentric shaft and a scotch-yoke connection. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to latch assemblies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.F.A./
Examiner
Art Unit 3675


/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 18, 2021